DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puleo (US Pat. No. 6,093,459). 
Regarding claim 1, Puleo teaches a branch assembly comprising a first branch portion (104), which includes a first rod having a main portion extending intermediate to a first end portion (unlabeled) and a second end portion (unlabeled), and a first group of sub-branches (106), each including a flexible member (114,116) having a first end portion (unlabeled) and a second end portion (unlabeled) and a strip artificial foliage (108) comprising many polymeric strands (112) attached to and extending outwardly from a portion of the flexible member (Figs. 2, 3, 6, 8; Abstract; col. 3, ln. 5-15; col. 5, ln. 1-16; col. 6, ln. 31-39).  The branch assembly is manufactured by connecting the first end of a first group of sub-branches to the first branch portion and winding a continuous . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Puleo in view of Kimura (US Pat. No. 3,931,386).
Regarding claims 1 and 2, as discussed above, Puleo teaches a method of manufacturing a branch assembly that is considered herein to meet the limitations of claim 1.  As also noted above, Puleo does not explicitly teach that the wrappings in his product, which connect sub-branches to a main branch portion, are combustion-.  

 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer (US Pat. No. 4,774,113) in view of Puleo. 
Regarding claim 1, Shaffer teaches a branch assembly comprising a first branch portion (8), which includes a first rod (5, 9,10) having a main portion extending intermediate to a first end portion (unlabeled) and a second end portion (unlabeled), and a first group of sub-branches (4, 7), each including a flexible member (1, 2) having a first end portion (unlabeled) and a second end portion (unlabeled) and artificial foliage comprising many strands (3) attached to and extending outwardly from a portion of the flexible member (Figs. 1-4; Abstract; col. 1, 35-60; col. 2, ln. 20-43).  The branch 
As just noted, Shaffer does not explicitly teach that the wrappings in the product, which connect sub-branches to a main branch portion, are "wire" or one of the forms the instant specification discloses qualifies as "wire" (i.e., a "strand, thread, string, filament, and so on", Applicant's Specification, p. 10, ln. 19-23), which might be considered a difference from the current invention.  However, Shaffer does refer to his wrapping material is a "strip" (col. 1, ln. 44-46).  Puleo further teaches yarn or polymeric strips may be wrapped around the ends of sub-branches to attach them to larger branches (col. 3, ln. 6-10; col. 6, ln. 31-39), thereby demonstrating that "yarn" and "strips" are known equivalents for attaching sub-branches to larger branches in artificial trees.  Accordingly, it would have been obvious to one of ordinary skill in the art to use a polymeric yarn (i.e. which comprises one or more "wires" of combustion-resistant polymer) instead of a polymeric strip to attach the sub-branches in Shaffer's branch assembly to the larger branch in because yarn and strips are known equivalents in the art for this purpose and because Puleo establishes that yarn is an effective and useful material for achieving such a purpose.  See MPEP 2144.06.   
.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shaffer and Puleo, as applied to claim 1, and further in view of Kimura.
Regarding claim 2, the teachings of the cited prior art differ from the current invention in that the wrapping/winding material used to attach the sub-branches to the main branch portion is not explicitly taught to include multiple, intertwined threads/wires.  However, as discussed above, it would have been obvious to use yarn as the wrapping material to form the claimed connections.  Kimura further teaches a twisted or spun 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784